      Case 1:20-cv-10198-MBB Document 6 Filed 05/21/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

SAMULE JOSE BAPTISTA,
          Plaintiff,

                                                 CIVIL ACTION NO.
          v.
                                                 20-10198-MBB

PLYMOUTH COUNTY CORRECTIONAL
FACILITY, et al.,
          Defendants.


               ORDER TO FILE PRISON ACCOUNT STATEMENT

                            May 21, 2020

BOWLER, U.S.M.J.

     On February 18, 2020, Samuel Jose Baptista, who is

incarcerated at the Plymouth County Correctional Facility, filed

his second motion for leave to proceed without prepayment of the

filing fee.    In an earlier order, the Court had advised Baptista

that he could not proceed without prepayment of the filing fee

unless he filed a prison account statement showing the

transactions and balances of his institutional account for the

previous six months.    See 28 U.S.C. § 1915(a)(2).

Notwithstanding the Court’s earlier instruction, Baptista did

not include the necessary prison account statement with his

second motion to proceed without prepayment of the filing fee.

     If Baptista wishes to proceed with this action, he must

resolve the filing fee.    He may do this by paying a $400 filing
        Case 1:20-cv-10198-MBB Document 6 Filed 05/21/20 Page 2 of 2



fee.    If he wishes to proceed without prepaying the filing fee,

he must submit to this Court a six-month prison account.           This

document is generally available from the treasurer of the

institution having custody of a prisoner plaintiff.

       The Court advises Baptista that, even if he submits the

prison account statement and is allowed to proceed without

paying the filing fee up front, he will still be required to pay

$350 of the fee over time.      Subject to some exceptions, the

prison treasurer will forward to the Clerk twenty percent of

Baptista’s income on a monthly basis until the $350 has been

paid in full, regardless of when and why the case ends.

       If Baptista does not pay the $400 filing fee or file a six-

month prison account statement within 21 days, this case may be

dismissed without prejudice.

       SO ORDERED.


                                  /s/ Marianne B. Bowler
                                 MARIANNE B. BOWLER
                                 United States Magistrate Judge




                                     2
